Order entered September 23, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00728-CV

                   IN RE JAY SANDON COOPER, Relator

          Original Proceeding from the 470th Judicial District Court
                            Collin County, Texas

                                   ORDER
                 Before Justices Whitehill, Pedersen, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s amended

petition for writ of mandamus.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE